department of the treasury internal_revenue_service washington d c t a x e x e m p t a n d g o v e r n m e n t e n t i t i e s d i v i s i o n contact person telephone number identification_number employer_identification_number release number release date date date legend b c d x y z dear under sec_4945 of the internal_revenue_code the information submitted indicates you are exempt from federal_income_tax under sec_501 of the code and have been classified as a private_foundation under sec_509 you propose to administer a scholarship program to benefit the eligible children of employees of b you will award renewable scholarships to deserving men and women to continue their post high school education at the college university or vocational-technical school of their choice any post high school dependent_child or grandchild years of age or younger of a full-time active b employee who has one year_of_service with b as of the application deadline may be considered for the scholarship you will award a total of z in new scholarships scholarships are of x each per year to students attending a two year college or vocational training school and of y per year for those attending a four year college or university scholarships are renewable annually for a maximum of three years provided the student continues full-time enrollment and achieves a gpa on a dollar_figure scale scholarships are for undergraduate studies only the selection criteria for the scholarship will include but not be limited to the student’s demonstrated past academic performance and future potential leadership and participation in this is in reference to your letter requesting advance approval of your grant procedures school and community activities work experience statement of career and education aspirations and goals unusual personal or family circumstances and an outside appraisal you have hired c a program of d to review applications choose recipients maintain records and perform all necessary administrative tasks related to the program c chooses the selection committee no selection committee members are employees officers or directors of you or b recipients are required to file periodic reports if a recipient files no report or if reports indicate that the funds are not being use in furtherance of the scholarship purpose a member of c will investigate the scholarship while conducting this investigation you will withhold further payments to the scholarship recipient and will take reasonable steps to recover misused scholarship funds c will retain all records submitted by the scholarship recipients and their educational institutions you will obtain and maintain in your file evidence that no recipient is related to you or any members of c the scholarships will not be used as a means of inducement to recruit employees for b nor will a grant be terminated if the employee leaves b scholarships will only be awarded to students who plan to enroll in an institution that meets the requirements of sec_170 of the code the recipient will not be restricted in his or her course of study c will supply statistical information on applications received and grants made which will enable you to maintain the records required by revproc_76_47 1976_2_cb_670 you will ensure compliance with the percentage tests under section dollar_figure of revproc_76_47 in the aggregate with respect to your other scholarship programs available to the same individuals sec_4945 of the code provides for the imposition of taxes on each taxable_expenditure of a private_foundation sec_4945 of the code provides that the term taxable_expenditure means any amount_paid or incurred by a private_foundation as a grant to an individual for travel study or other similar purposes by such individual unless such grant satisfies the requirements of sec_4945 sec_4945 of the code provides that sec_4945 shall not apply to an individual grant awarded on an objective and nondiscriminatory basis pursuant to a procedure approved in advance by the secretary if it is demonstrated to the satisfaction of the secretary that the grant constitutes a scholarship or fellowship_grant which is subject_to the provisions of sec_117 and is to be used for study at an educational_institution described in sec_170 revproc_76_47 1976_2_cb_670 sets forth guidelines for a private_foundation conducting an employer related grant program to obtain advance approval of its procedures for conducting such a program under sec_4945 of the code sections dollar_figure through dollar_figure set the approval of your grant-making procedures is a one time approval of your system of based upon the information submitted and assuming your program will be conducted as forth seven conditions which a private_foundation must meet in order to obtain advance approval of its procedures under sec_4945 section dollar_figure provides that a private_foundation which makes scholarship awards to children of employees of a company or to the employees themselves will meet this test if it limits these grants to of all eligible applicants or of all those shown to be eligible in any given year renewals of grants awarded in prior years will not be considered in determining the number of grants awarded in a current_year proposed with a view to providing objectivity and nondiscrimination in the awarding of scholarship grants we rule that grants awarded under your purposed scholarship program comply with the requirements of sec_4945 of the code expenditures made in accordance with these procedures will not constitute taxable_expenditures within the meaning of sec_4945 of the code and as such are eligible for the exclusion from income provided for in sec_117 of the code to the extent that such grants are actually used for qualified_tuition_and_related_expenses within the meaning of sec_117 of the code standards and procedures for selecting recipients of grants that meet the requirements of sec_4945 of the code thus approval will apply to succeeding grant programs only as long as the standards and procedures under which they are conducted do not differ materially from those described in your request after certain deletions of identifying information are made for details see enclosed notice notice of intention to disclose a copy of this ruling with deletions that we intend to make available for public inspection is attached to notice if you disagree with our proposed deletions you should follow the instructions in notice code provides that it may not be used or cited by others as precedent there will be no material changes in these facts because it could help resolved questions concerning your federal_income_tax status this ruling should be kept in your permanent records this ruling is directed only to the organization that requested it sec_6110 of the this ruling is based on the facts as they were presented and on the understanding that this ruling will be made available for public inspection under sec_6110 of the code if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter steven grodnitzky manager exempt_organizations technical group sincerely
